FILED
                            NOT FOR PUBLICATION                              JUL 02 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JORGE L. RUBIO,                                  No. 14-16795

               Plaintiff - Appellant,            D.C. No. 1:13-cv-01470-AWI-
                                                 GSA
 v.

RUSH CARD; THE BANCORP BANK,                     MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      California civil detainee Jorge L. Rubio appeals pro se from the district

court’s judgment dismissing his action alleging federal and state law claims arising

out of defendants’ alleged refusal to disburse funds from a pre-paid debit card. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Barren v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28

U.S.C. § 1915(e)(2)(B)(ii)). We may affirm on any ground supported by the

record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

       Dismissal of Rubio’s state law claims was not an abuse of discretion in the

absence of any cognizable federal claims. See 28 U.S.C. § 1367(c)(3) (a district

court may decline to exercise supplemental jurisdiction over state law claims upon

the dismissal of the federal claims); see also 28 U.S.C. § 1332(a) (setting forth

requirements for federal diversity jurisdiction); Pachinger v. MGM Grand Hotel-

Las Vegas, Inc., 802 F.2d 362, 364 (9th Cir. 1986) (explaining the legal certainty

standard for the amount-in-controversy requirement); cf. Zhang v. Superior Court,

304 P.3d 163, 167 (Cal. 2013) (under California’s Unfair Competition Law, a

private plaintiff’s relief is generally limited to injunctive relief and restitution).

       We do not consider Rubio’s federal claims because Rubio did not present

any discernible arguments in his opening brief regarding the dismissal of his

federal claims. See Nev. Dep’t of Corr. v. Greene, 648 F.3d 1014, 1020 (9th Cir.

2011) (pro se appellant waived issue not supported by argument in opening brief).

       The district court did not abuse its discretion in dismissing Rubio’s action

without leave to amend because amendment would have been futile. See Lopez v.

Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc) (standard of review).


                                             2                                      14-16795
AFFIRMED.




            3   14-16795